
	

114 HR 586 IH: Government Waste Reduction Act of 2015
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 586
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2015
			Mrs. Bustos (for herself, Mr. Fitzpatrick, Ms. Frankel of Florida, Mr. Delaney, Mr. Loebsack, Mr. Carney, Mr. Ashford, Mr. Cooper, Ms. Kuster, Mr. Costa, Mr. Schrader, Mr. Murphy of Florida, Mr. Carson of Indiana, Ms. Brownley of California, and Ms. Michelle Lujan Grisham of New Mexico) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish the Independent Government Waste Reduction Board to make recommendations to improve
			 the economy, efficiency, and effectiveness of Federal programs, and for
			 other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Government Waste Reduction Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Establishment of Board.
					Sec. 3. Duties of the Board.
					Sec. 4. Powers of the Board.
					Sec. 5. Board personnel matters.
					Sec. 6. Congressional consideration of Board recommendations.
					Sec. 7. Agency defined.
					Sec. 8. Termination of the Board.
				
			2.Establishment of Board
 (a)EstablishmentThere is established the Independent Government Waste Reduction Board (hereafter in this Act referred to as the Board).
			(b)Membership
				(1)In general
 (A)AppointmentThe Board shall be composed of 15 members appointed by the President, by and with the advice and consent of Congress.
 (B)QualificationsThe members of the Board shall include individuals with national recognition for their expertise in agencies, efficiency, waste reduction, finance and economics, actuarial sciences, who provide a mix of different professionals, broad geographic representation, and a balance between urban and rural representatives.
 (C)Ethical disclosureThe President shall establish a system for public disclosure by members of the Board of financial and other potential conflicts of interest relating to such members. Members of the Board shall be treated as officers in the executive branch for purposes of applying title I of the Ethics in Government Act of 1978 (Public Law 95–521).
 (D)Conflicts of interestNo individual may serve as a member of the Board if that individual engages in any other business, vocation, or employment.
 (E)Consultation with CongressIn selecting individuals for nominations for appointments to the Board, the President shall consult with—
 (i)the majority leader of the Senate concerning the appointment of 3 members; (ii)the Speaker of the House of Representatives concerning the appointment of 3 members;
 (iii)the minority leader of the Senate concerning the appointment of 3 members; and (iv)the minority leader of the House of Representatives concerning the appointment of 3 members.
 (2)Term of officeEach member shall hold office for the duration of the Board. (3)Chairperson (A)In generalThe Chairperson shall be appointed by the President, by and with the advice and consent of the Senate, from among the members of the Board.
 (B)DutiesThe Chairperson shall be the principal executive officer of the Board, and shall exercise all of the executive and administrative functions of the Board, including functions of the Board with respect to—
 (i)the appointment and supervision of personnel employed by the Board; (ii)the distribution of business among personnel appointed and supervised by the Chairperson and among administrative units of the Board; and
 (iii)the use and expenditure of funds. (C)GovernanceIn carrying out any of the functions under subparagraph (B), the Chairperson shall be governed by the general policies established by the Board and by the decisions, findings, and determinations the Board shall by law be authorized to make.
 (D)Requests for appropriationsRequests or estimates for regular, supplemental, or deficiency appropriations on behalf of the Board may not be submitted by the Chairperson without the prior approval of a majority vote of the Board.
 (4)RemovalAny member may be removed by the President for neglect of duty or malfeasance in office, but for no other cause.
				(c)Vacancies; Quorum; Seal; Vice Chairperson; Voting on Reports
 (1)VacanciesNo vacancy on the Board shall impair the right of the remaining members to exercise all the powers of the Board.
 (2)QuorumA majority of the members of the Board shall constitute a quorum for the transaction of business, but a lesser number of members may hold hearings.
 (3)SealThe Board shall have an official seal, of which judicial notice shall be taken. (4)Vice ChairpersonThe Board shall elect a Vice Chairperson to act in the absence or disability of the Chairperson or in case of a vacancy in the office of the Chairperson.
 (5)Voting on proposalsAny proposal of the Board must be approved by the majority of members present. 3.Duties of the Board (a)In generalThe Board shall—
 (1)review the reports described in subsection (b)(1); (2)analyze organizational practices and management challenges of agencies and make recommendations;
 (3)assess Federal programs for economy, efficiency, and effectiveness, and identify best practices of agencies;
 (4)establish a process for prioritizing the activities described in paragraphs (1), (2), and (3), including establishing criteria and a schedule for carrying out the activities;
 (5)consult with appropriate agencies and provide opportunities for individuals to make recommendations that support the work of the Board; and
 (6)serve as a repository for best practices to support agencies in efforts to improve effectiveness. (b)Submission of reportNot later than one year after the date of the enactment of this Act, the Board shall submit to Congress and the President a report that includes the following:
 (1)Recommendations for specific implementation of the recommendations from each of the following: (A)The March 2011 Government Accountability Office report to Congress, entitled Opportunities to Reduce Potential Duplication in Government Programs, Save Tax Dollars, and Enhance Revenue (GAO–11–318SP).
 (B)The February 2012 Government Accountability Office report to Congress, entitled Opportunities to Reduce Duplication, Overlap and Fragmentation, Achieve Savings, and Enhance Revenue (GAO–12–342SP).
 (C)The April 2013 Government Accountability Office report to Congress, entitled Actions Needed to Reduce Fragmentation, Overlap, and Duplication and Achieve Other Financial Benefits (GAO–13–279SP).
 (D)The April 2014 Government Accountability Office report to Congress, entitled Additional Opportunities to Reduce Fragmentation, Overlap, and Duplication and Achieve Other Financial Benefits (GAO–14–343SP).
 (2)A summary of the recommendations. (3)An explanation of each recommendation contained in the report and the reasons for including such recommendation.
 (4)An opinion by the Government Accountability Office on whether each recommendation is consistent with the intent of such Government Accountability Office reports.
 (5)A legislative proposal that implements the recommendations. (6)Recommendations for organizational practices and management challenges of agencies analyzed in subsection (a)(2).
 (7)Recommendations for implementing the best practices of agencies identified in subsection (a)(3) in other agencies.
 (8)Proposals for administrative action or executive action that include recommendations— (A)for improvement or investment in Federal programs; or
 (B)achieving efficiency and effectiveness in Federal programs. (9)Other information determined appropriate by the Board.
				(c)Recommendations requirements
 (1)RequirementsEach recommendation in the report submitted under subsection (b)— (A)shall result in a decrease of overall Government spending or an increase of Government revenue; and
 (B)shall not result in— (i)any cut in benefits for veterans, members of the Armed Forces, or their families; or
 (ii)any cut in benefits for seniors, including— (I)the elimination of guaranteed health insurance benefits for seniors or people with disabilities;
 (II)the conversion of Medicare into a voucher plan that provides limited payments to seniors or people with disabilities to purchase health care in the private health insurance market;
 (III)cuts in Medicaid health insurance benefits; (IV)cuts in nursing home care; or
 (V)privatization of Social Security benefits. (2)Consultation with other agenciesThe Board shall consult regularly with the Government Accountability Office and other agencies in making the recommendations required under this section.
 (d)Public availability of reportsNot later than 90 days after the date on which a report is submitted under subsection (b), the report shall be made available to the public.
			4.Powers of the Board
 (a)HearingsThe Board may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Board considers advisable to carry out this Act.
 (b)Obtaining official dataThe Board may secure directly from any agency information necessary to enable it to carry out this section. Upon request of the Chairperson, the head of that agency shall furnish that information to the Board on an agreed upon schedule.
 (c)Postal ServicesThe Board may use the United States mails in the same manner and under the same conditions as other agencies.
 (d)GiftsThe Board may accept, use, and dispose of gifts or donations of services or property. (e)OfficesThe Board shall maintain a principal office and such field offices as it determines necessary, and may meet and exercise any of its powers at any other place.
			5.Board personnel matters
 (a)Compensation of Members and ChairpersonEach member of the Board, other than the Chairperson, shall be compensated at a rate equal to the annual rate of basic pay prescribed for level III of the Executive Schedule under section 5315 of title 5, United States Code. The Chairperson shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level II of the Executive Schedule under section 5315 of title 5, United States Code.
 (b)Travel ExpensesThe members of the Board shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Board.
			(c)Staff
 (1)In generalThe Chairperson may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Board to perform its duties. The employment of an executive director shall be subject to confirmation by the Board.
 (2)CompensationThe Chairperson may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.
 (d)Detail of Government EmployeesAny Federal Government employee may be detailed to the Board without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
 (e)Procurement of Temporary and Intermittent ServicesThe Chairperson may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.
			6.Congressional consideration of Board recommendations
			(a)Introduction
 (1)In generalOn the day on which the report is submitted by the Board to the Congress under section 3(b), the legislative proposal (described in section 3(a)(5)) contained in the report shall be introduced (by request) in the Senate by the majority leader of the Senate or by Members of the Senate designated by the majority leader of the Senate and shall be introduced (by request) in the House by the majority leader of the House or by Members of the House designated by the majority leader of the House.
 (2)Not in sessionIf either House is not in session on the day on which such legislative proposal is submitted, the legislative proposal shall be introduced in that House, as provided in subparagraph (A), on the first day thereafter on which that House is in session.
 (3)Any memberIf the legislative proposal is not introduced in either House within 5 days on which that House is in session after the day on which the legislative proposal is submitted, then any Member of that House may introduce the legislative proposal.
 (4)ReferralThe legislation introduced under this subsection in the House of Representatives shall be referred to the Committee on Oversight and Government Reform of the House of Representatives. The legislation introduced under this subsection in the Senate shall be referred to the Committee on Homeland Security and Governmental Affairs of the Senate.
 (b)DischargeIf the committee to which a legislative proposal described in subsection (a) is referred has not reported the bill containing such proposal by the end of the 20-day period beginning on the date on which the Board submits the report to Congress under section 3(b), such committee shall be, at the end of such period, discharged from further consideration of such bill, and such bill shall be placed on the appropriate calendar of the House involved.
			(c)Expedited consideration
 (1)ConsiderationOn or after the third day after the date on which the committee to which such a bill is referred has reported, or has been discharged (under subsection (b)) from further consideration of, such a bill, it is in order (even though a previous motion to the same effect has been disagreed to) for any Member of the respective House to move to proceed to the consideration of the bill. A member may make the motion only on the day after the calendar day on which the Member announces to the House concerned the Member’s intention to make the motion, except that, in the case of the House of Representatives, the motion may be made without such prior announcement if the motion is made by direction of the committee to which the bill was referred. The motion is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the bill is agreed to, the respective House shall immediately proceed to consideration of the bill without intervening motion, order, or other business, and the bill shall remain the unfinished business of the respective House until disposed of.
 (2)DebateDebate on the bill, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 2 hours, which shall be divided equally between those favoring and those opposing the bill. An amendment to the bill is not in order. A motion further to limit debate is in order and not debatable. A motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the bill is not in order. A motion to reconsider the vote by which the bill is agreed to or disagreed to is not in order.
 (3)Vote on final passageImmediately following the conclusion of the debate on the bill and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the appropriate House, the vote on final passage of the bill shall occur.
 (4)AppealsAppeals from the decisions of the Chair relating to the application of the rules of the Senate or the House of Representatives, as the case may be, to the procedure relating to the bill shall be decided without debate.
				(d)Consideration by other House
 (1)Before passageIf, before the passage by one House of a bill of that House described in subsection (b), that House receives from the other House a bill described in subsection (b), then the following procedures shall apply—
 (A)the bill of the other House shall not be referred to a committee and may not be considered in the House receiving it except in the case of final passage as provided in subparagraph (B)(ii); and
 (B)with respect to a bill described in subsection (b) of the House receiving the bill (i) the procedure in that House shall be the same as if no bill had been received from the other House; but (ii) the vote on final passage shall be on the bill of the other House.
 (2)After passageUpon disposition of the bill received from the other House, it shall no longer be in order to consider the bill that originated in the receiving House.
 (e)Rules of the Senate and HouseThis section is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a bill described in subsection (b), and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
 (f)Calendar day definedIn this section, the term calendar day means a calendar day other than one on which either House is not in session because of an adjournment of more than three days to a date certain.
 7.Agency definedIn this Act, the term agency has the meaning given that term under section 551 of title 5, United States Code. 8.Termination of the BoardThe Board shall terminate 120 days after the date on which the Board submits the report under section 3(b).
		
